


Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into between
Solera Holdings, Inc., including all direct and indirect Subsidiaries and
affiliated entities (collectively “Company” or “Employer”) and Renato Giger
(“you”). This Agreement is effective as of September 4, 2012 (“Effective Date”).
The collective consideration for your obligations under this Agreement, each
component of which you specifically acknowledge both the receipt and sufficiency
thereof as consideration, include, but are not limited to, (1) your continued
employment with the Company; (2) your continued and new access to and receipt of
the Company’s confidential information and trade secrets related to the
Company’s business and its clients, and (3) your continued eligibility to earn
annual bonus, incentive and other compensation, and in certain circumstances to
receive severance and other post-termination compensation. Accordingly, you and
the Company agree as follows:
1.Scope of Agreement. You are among the parties to an Employment Agreement dated
December 11, 2006, and as amended from time to time (the “Management
Agreement”). This Agreement supersedes in its entirety the provisions of the
Management Agreement as of the Effective Date. Notwithstanding the foregoing,
this Agreement shall not supersede or otherwise modify the provisions or
obligations set forth in the August 6, 2010 letter relating to your temporary
assignment to the United States (the “Temporary Assignment Benefits”).
2.    Position and Duties. You will continue to be employed by the Company until
termination pursuant to Section 6 of this Agreement or your Disability (as
defined in Section 9.3) or death (the “Employment Period”). You will serve as
Chief Financial Officer or in such other position as may be assigned to you by
the President and Chief Executive Officer of the Company (the “Manager”) or the
Board of Directors of the Company (the “Board”). You will report to the Manager
or, at the Manager’s direction to the Chief Operating (or similar) Officer who
reports to the Manager. You will have the normal duties, responsibility and
authority implied by your position, subject to the power of the Manager to
expand such duties or limit such duties.
3.    Exclusive Service. You will devote your reasonable efforts and full
business time and attention to the business and affairs of Employer (including
Subsidiaries); provided that you may serve on the boards of directors of purely
philanthropic or civic organizations, in each case only to the extent such
service or participation does not interfere with your employment or duties under
this Agreement. You may serve on the board of directors of a for-profit company
(a “Corporate Board”) that is not competitive with the business of the Company
or any Subsidiary to the extent such service or participation does not interfere
with your employment or duties under this Agreement; provided, that prior to
commencing to any such Corporate Board service you have advised the Manager and
the Manager has, in his sole discretion, approved such Corporate Board service.
4.    At‑Will Employment. You and Employer understand and acknowledge that your
employment with Employer constitutes “at-will” employment, and the employment
relationship may be terminated by the Employer or you at any time, with or
without cause and with or without notice, subject to the provisions of this
Agreement.
5.    Compensation and Benefits.
5.1    Base Salary. During the Employment Period, Employer shall pay you a
monthly salary of $35,916.66 (annualized to $431,000), which will be subject to
periodic review and change from time to time

 
 
 

CHICAGO/#2358909.3

--------------------------------------------------------------------------------




by the Board (such salary as in effect, when annualized, the “Annual Base
Salary”). The Annual Base Salary will be payable in accordance with Employer’s
normal payroll practices, with such deductions and withholdings as are required
by law.
5.2    Bonus. During the Employment Period, you will be eligible to receive a
short-term cash bonus under the Company’s Annual Business Incentive Plan or
other similar bonus plan adopted by the Board or the Board’s Compensation
Committee (such plan the “ABIP” and cash bonus an “Annual Bonus”) in an amount
targeted on an annual basis at 75% of your Annual Base Salary (or such higher
amount for any fiscal year as may be determined by the Board’s Compensation
Committee from time to time) (the “Bonus Opportunity”). The Annual Bonus, if
any, with respect to a fiscal year shall be determined by the Board’s
Compensation Committee in accordance with the ABIP, based upon your or the
Company’s (and its Subsidiaries’) attainment of one or more performance
objectives approved by the Board’s Compensation Committee. Employer will pay
your Annual Bonus, if any, subject to approval of the Board’s Compensation
Committee, during the first two and one-half months following the end of the
fiscal year to which such Annual Bonus relates.
5.3    Long-Term Incentive Compensation. You have previously received, and
during the Employment Period, you will be eligible to receive as determined by
the Compensation Committee, on the basis generally applicable to the other
senior executive officers of the Employer, long-term incentive (“LTI”)
compensation under the Company’s equity-based or other long-term incentive
compensation plans (“LTIC Awards”). LTIC Awards may be cash-based or exercisable
for or to be settled in or based upon shares of the Company’s common stock,
including but not limited to: stock options; restricted stock units; restricted
stock; or performance share units. LTIC Awards shall otherwise be subject to the
terms and conditions of the Company’s long-term incentive compensation plans and
the applicable award agreement thereunder.
5.4    Employee Benefits. You shall be eligible to participate in all employee
benefit plans and arrangements, including, but not limited to, medical, dental,
vision, life insurance and disability insurance benefits and 401(k) plan, as may
be in effect from time to time and made available by Employer to its other
senior executives generally, subject to the terms and conditions thereof.
5.5    Vacation. You will be entitled to paid vacation and holidays pursuant to
the terms of Employer’s vacation policy as may exist from time to time.
5.6    Business Expenses. You will be reimbursed for all reasonable,
out-of-pocket business, travel, marketing, entertainment and other similar
expenses incurred in the performance of your duties on behalf of Employer or its
Subsidiaries, provided that such expense reimbursement claims are supported by
relevant documentation and are made in accordance with Employer’s expense
policies.
6.    Termination and Change in Control.
6.1    Termination for Any Reason. Upon termination of your employment with
Employer for any reason and in addition to any benefits you are entitled to
pursuant to Employer’s compensation or benefit plans, you will receive payment
for all accrued and unpaid salary and vacation through the date of termination.
6.2    Termination Without Cause. Except as provided in Section 6.3, if your
employment with the Company is terminated without Cause (as defined in Section
9.1), Employer (i)(A) will pay you ratably in equal monthly installments over 18
months an aggregate dollar amount equal to the sum of (x) 1.0 times your highest
Annual Base Salary in effect during the twelve-month period immediately prior to
your termination of employment, plus (y) 1.0 times the highest Bonus Opportunity
in effect during the twelve-month period immediately prior to your termination
of employment; and (B) will pay for or reimburse all of your premiums for
continuing your health care coverage and the coverage of your dependents who are
covered at the time of your termination or resignation, under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
for a period ending on the earlier of the date that is eighteen (18) months
after the date of

 
 
 

2    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




termination or resignation or the date on which you become eligible to be
covered by the health care plans of another employer; provided, however, that
any Employer obligation under clause (B) requires that you timely elect COBRA
continuation coverage as required by applicable law (collectively, “Severance
Payments”) and (ii)(A) in the case of any unvested LTIC Awards under the
Company’s 2007 Long-Term Equity Incentive Plan, 2008 Omnibus Incentive Plan or
otherwise (“Unvested Awards”) subject to time-based vesting, you will
immediately vest in, and options shall become exercisable or cash or shares will
be settled or distributed with respect to that portion of each such LTIC Award
scheduled to vest within twelve (12) months following the date of termination,
and (B) in the case of Unvested Awards subject to performance-based vesting, you
will vest in, and options shall become exercisable, or cash or shares will be
settled or distributed, as provided in the applicable LTIC Award agreement
(“Section 6.2 Vesting”). Employer’s obligation to make Severance Payments or
provide Section 6.2 Vesting is conditioned upon your execution and delivery to
Employer of a release of claims in the form attached hereto as Exhibit A
(“Release”) and such Release becoming effective in accordance with its terms,
and, without the consent of the Board’s Compensation Committee, you may not
receive or retain any cash paid or exercise or dispose of any equity
compensation that becomes vested or exercisable as a result of Section 6.2
Vesting unless and until the Release has become effective. To the extent any
LTIC Award agreement between the Company and you granting Unvested Awards to you
contains provisions accelerating the vesting of such Unvested Awards upon a
termination of your employment without Cause that are more favorable to you than
the Section 6.2 Vesting, then the vesting provisions of such equity award
agreement shall govern such Unvested Awards. Employer will commence payment (or
reimbursement, to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) of the Severance Payments sixty (60) days
following the termination of your employment, provided that prior to such date,
the Release has become effective in accordance with its terms. The first payment
will include a catch-up payment covering the amount that would have otherwise
been paid during the period between your termination of employment and the first
payment date but for the application of the preceding sentence, and the balance
of the installments will be payable in accordance with the schedule set forth in
the first sentence of this Section 6.2. In the event of your death prior to
payment in full of the Severance Payments, the Company shall pay your estate the
remaining unpaid Severance Payments.
6.3    Termination Following a Change in Control. If, at any time during the 24
month period following a Change in Control, your employment with the Company is
terminated without Cause or you resign for Good Reason, Employer (i)(A) will pay
you on the schedule set forth in Section 6.2 (i.e., ratably in equal monthly
installments over a period of 18 months beginning sixty (60) days following such
termination of employment (subject to the effectiveness of the Release as
described below), and including the catch‑up payment as described in Section 6.2
above) an aggregate dollar amount equal to the sum of (x) 1.5 times your highest
Annual Base Salary in effect during the twelve-month period immediately prior to
your termination of employment, and (y) 1.5 times the highest Bonus Opportunity
in effect during the twelve-month period immediately prior to your termination
of employment, and (B) will pay for or reimburse all of your premiums for
continuing your health care coverage and the coverage of your dependents who are
covered at the time of your termination or resignation under the applicable
provisions of COBRA for a period ending on the earlier of the date that is
eighteen (18) months after the date of termination or resignation or the date on
which you become eligible to be covered by the health care plans of another
employer; provided however that any Employer obligation under clause (B)
requires that you timely elect COBRA continuation coverage as required by
applicable law (collectively, “Change in Control Severance Payments”) and (ii)
to the extent you have not already vested in any LTIC Awards due to the Change
in Control, (A) in the case of unvested LTIC Awards subject to time-based
vesting, you will immediately vest in, options shall become exercisable, or cash
or shares will be settled or distributed, representing 100% of any Unvested
Awards, and (B) in the case of Unvested Awards subject to performance-based
vesting, you will vest in, and options shall become exercisable, or cash or
shares will be settled or distributed, as provided in the applicable LTIC Award
agreement (“Change in Control Vesting”). Employer’s obligation to make Change in
Control Severance Payments or provide the Change in Control Vesting is
conditioned upon your execution and delivery to Employer of a Release and such
Release has become effective in accordance with its terms within 60 days
following termination of your employment, and, without the consent of the
Board’s Compensation Committee, you may not receive or retain any cash or
exercise or dispose of any equity compensation that becomes

 
 
 

3    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




vested or exercisable as a result of change in Control Vesting unless and until
the Release has become effective. To the extent any LTIC Award agreement between
the Company and you granting Unvested Awards to you contains provisions
accelerating the vesting of such Unvested Awards upon a Change in Control that
are more favorable to you than the Change in Control Vesting, then the Change in
Control vesting provisions of such equity award agreement shall govern such
Unvested Awards. Notwithstanding the installment payment schedule set forth
above, if the Change in Control also satisfies Treas. Reg. § 1.409A-3(i)(5), the
amount in clause (A) will instead be paid in a single lump sum payment within
the 60-day period following the date your employment ends, after and if the
Release has become effective or, if required by Section 10.2, on such later date
as is provided under Section 10.2 provided that the Release has become
effective. In the event of your death prior to payment in full of the Change in
Control Severance Payments, the Company shall pay your estate the remaining
unpaid Change in Control Severance Payments.
6.4    No Excise Tax Gross-Up; Possible Reduction in Parachute Payments.
Notwithstanding any restrictions set forth in any Employer plan or arrangement,
if any portion of your Severance Payments, Change in Control Severance Payments,
Change in Control Vesting, the Temporary Assignment Benefits or any other
payments in the nature of compensation provided to you (each, a “Payment”)
constitutes “parachute payments” within the meaning of Section 280G of the Code
and, but for this subsection, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then your Payments will be payable
either in full or in such lesser amount as would result, after taking into
account the applicable federal, state and local income taxes and the Excise Tax,
in your receipt on an after-tax basis of the greater amount of Payments. Any
reduction in the Payments pursuant to the preceding sentence shall be effected
first by reducing or eliminating Severance Payments or Change in Control
Severance Payments, as applicable, and then by reducing or eliminating the
Temporary Assignment Benefits and Change in Control Vesting, and then by
reducing other compensation and benefits. Such reductions shall be allocated pro
rata between amounts that are subject to Section 409A of the Code and amounts
that are not subject to Section 409A of the Code. Any determination required
under this Section 6.4 shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon you and Employer for all purposes. For purposes of making the
calculations required by this Section 6.4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. Employer and you shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 6.4. Employer shall bear all
costs and fees of the Accountants in connection with any calculations
contemplated by this Section 6.4.
6.5    Indemnification; Insurance. During your employment and thereafter, the
Company shall, on the same basis as is provided for the Company’s continuing
officers and directors from time to time, indemnify and hold you harmless
against any costs or expenses (including attorneys’ fees), judgments, fines,
losses, claims, damages or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, by reason of the fact that you are or were a
director, officer, employee or agent of the Company or any Subsidiary, whether
asserted or claimed prior to, at or after the date of your termination of
employment, to the fullest extent permitted under applicable law and on a basis
no less favorable than in existence under the Company’s Bylaws and Certificate
of Incorporation in effect as of the Effective Date. During your employment and
thereafter, Company shall provide to you coverage under a policy of directors’
and officers’ liability insurance that provides you with coverage on the same
basis as is provided for the Company’s continuing officers and directors from
time to time.
6.6    Other Terminations. If your employment with the Company ends, other than
as described in the first sentence of Section 6.2 or Section 6.3 of this
Agreement, including without limitation death or Disability, then you shall not
be entitled to the benefits of Section 6 of this Agreement other than those set
forth in Section 6.1.

 
 
 

4    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




7.    Confidential Information; Work Product.
7.1    Definition of Confidential Information. As used in this Agreement,
“Confidential Information” includes, but is not limited to, any type of trade
secret or other information, whether in hard-copy or electronic format or
communicated orally, relating to the business of the Company that you acquire or
have acquired through employment with the Company, and that has value such that
the Company designates or treats the information as confidential through its
policies, procedures and/or practices or provides the Company a competitive
advantage. Confidential Information is limited to information that is not
generally known to competitors or that is not in the public domain through
lawful means. Confidential Information does not include information that has
been voluntarily disclosed to the public by the Company (except where such
public disclosure has been made in breach of a duty of confidentiality);
information known to you prior to first receipt of or access to such information
in the course of your employment with the Company; or information that has been
independently developed and disclosed by, or rightfully received by Employee
outside the course of Employee’s employment with the Company from, a third party
who does not owe the Company, as applicable, a duty of confidentiality with
respect to such information. Subject to the foregoing, examples of Confidential
Information include, without limitation, the following: (i) any files, lists or
other information relating to customers and compilations of any of the foregoing
including, without limitation, identity of parties, correspondence, current and
historical proposals, bids and quotes, and contract terms such as pricing,
duration and renewal; (ii) non-published pricing and financial information and
data, including, without limitation, financial and business data, product rates
and pricing, cost and performance data, pricing factors, profit and profit
margin data and databases; (iii) strategic, marketing and research information
including, without limitation, business plans, strategies and market research
data; (iv) technical information including, without limitation, software, source
code, object code and other non-public intellectual property, and all internal
sales, marketing, public affairs, operations and finance operating systems and
the data therein; (v) product research and development including, without
limitation, testing data, formulas, products in development and all other
research data; and (vi) personnel information including, without limitation,
performance evaluations and salary, bonus and incentive data. For purposes of
Section 7 and Section 8 of this Agreement, references to “Company” shall mean
the Company and/or any of its Subsidiaries.
7.2    Non-Disclosure of Confidential Information. You acknowledge that the
Company has spent considerable time, effort and expense developing its
Confidential Information and has taken reasonable measures to protect its
secrecy. You therefore acknowledge and agree that you will not, except in the
normal and proper course of your duties on behalf of the Company, disclose or
use, or enable anyone else to disclose or use, either during the employment term
or at any time subsequent thereto, any Confidential Information without prior
written approval from the Company.
7.3    Return of the Company Property. You agree that all documents and other
materials of any kind pertaining to the business of the Company (including
Confidential Information in any format) in your possession at any time during
your employment are and shall be the property of the Company and that all such
property, including all copies thereof and all such information contained on
your personal computer(s), PDAs, or other electronic storage devices shall be
surrendered by you to the Company upon the Company’s request from time to time
during such employment, and with or without request upon termination of your
employment.
7.4    Ownership of Property. You acknowledge that all discoveries, concepts,
ideas, inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s actual or anticipated business,
research and development, or existing or future products or services and that
are conceived, developed, contributed to, made or reduced to practice by you
(either solely or jointly with others) while employed by the Company (including
any of the foregoing that constitutes any proprietary information or records)
(“Work Product”) belong to the Company and you hereby assign, and agree to
assign, all of the above Work Product to

 
 
 

5    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




the Company. Any copyrightable work prepared in whole or in part by you in the
course of your work for any of the foregoing entities shall be deemed a “work
made for hire” under the copyright laws and Employer or such Subsidiary shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” you hereby assign and agree to assign to the Company all
right, title, and interest, including without limitation, copyright in and to
such copyrightable work. You shall promptly disclose such Work Product and
copyrightable work to the Manager and perform all actions reasonably requested
by the Manager (whether during or after the Employment Period) to establish and
confirm the Company’s ownership (including without limitation, assignments,
consents, powers of attorney and other instruments). You understand, however,
that there is no obligation being imposed on you to assign any invention falling
within the definition of Work Product for which no equipment, supplies,
facility, or trade secret information of the Company was used and that was
developed entirely on your own time, unless (i) such Work Product relates (A) to
the Company’s businesses or (b) to their actual or demonstrably anticipated
research or development, or (ii) the Work Product results from any work
performed by you for them under this Agreement. If no such Work Product is
listed, you represent to the Company that you do not now own, nor have you ever
owned, nor have you made, any such Work Product.
7.5    Non-Disclosure of Third Party Information. You understand that the
Company will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Subsection 7.1 and 7.2 above, you will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel and consultants of the Company who need to know such
information in connection with their work for the Company or use, except in
connection with your work for the Company Third Party Information unless
expressly authorized by a member of the Board in writing. Except as may be
expressly set forth in an agreement between the Company, on the one hand, and a
third party, on the other hand, relating to Third Party Information, these
restrictions do not apply to any Third Party Information that (i) becomes
generally known to and available for use by the public other than as a result of
your acts or omissions to act, (ii) was known to you prior to your employment
with the Company or (iii) is required to be disclosed pursuant to any applicable
law or court order.
8.    Restrictive Covenants. You understand and acknowledge that as a senior
officer of the Company, you will have, in conjunction with other members of the
senior management team of the Company, direct and indirect responsibility for
overseeing, managing and executing certain elements of the Company’s overall
business plan and strategies, including, but not limited to, the Company’s
growth strategies, product development, product technical specifications, data
forecasts, procurement and development of relevant and competitive industry
data, sales activities, maintenance of client relationships, client development,
business and client development strategies, and employment, efficiency analysis
and human resources strategies and requirements (the “Business”). You understand
and acknowledge that as a senior officer, your management oversight and
execution responsibilities with respect to the Company’s Business includes
oversight and execution over all geographic regions in which the Company
operates including, but not limited to, North America, South America, Europe,
Africa, Asia and Australia and all other jurisdictions where the Company and its
Subsidiaries conduct business during the Employment Period in furtherance of
Employer’s Business and its relationships. You understand and acknowledge that
as a senior officer of the Company, you will have and be given additional access
to, solely for the purpose of furthering the Company’s Business, the Company’s
Confidential Information, as defined herein, You acknowledge that in the course
of your employment with the Company as a senior officer, you will become
familiar with the Company’s trade secrets and with other Confidential
Information concerning the Company and that your services will be of special,
unique and extraordinary value to the Company.
8.1    Non-Competition. You covenant and agree that at all times during your
employment by the Company, and for a period of fifteen (15) months following
termination of your employment for any reason or no reason, you shall not,
directly or indirectly, individually or jointly, own any interest in, operate,
join, control or participate as a partner, advisor, board member, director,
principal, officer or agent of, enter into the employment

 
 
 

6    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




of, act as a consultant to, or perform any services for any person or entity
(other than the Company), that engages in any business activities within the
Restricted Area that are competitive with the business in which the Company is
engaged during the twelve (12) month period prior to the termination of your
employment. Notwithstanding anything herein to the contrary, this Section 8.1
shall not prevent you from owning not more than five percent (5%) in the
aggregate of any class of capital stock of any corporation if such stock is
publicly traded and listed on any national or regional stock exchange. For
purposes of this Section 8.1, “Restricted Area” means the geographic region for
which you had direct or indirect responsibility on behalf of the Company
including, but not limited to, North America, South America, Europe, Africa,
Asia and Australia.
8.2    Non-Interference. You acknowledge that an essential element of the
business of the Company, is the development and maintenance of personal contacts
and relationships with customers. Because of these contacts and relationships,
it is common for customers to develop identification with the employee who
services or supervises its particular needs. The personal identification of
customers with the Company employee creates the potential for the employee’s
appropriation of the benefits of the relationship developed with customers on
behalf of the Company. You also acknowledge that, as a result of being employed
by the Company, you will be given access to, and will assist in the development
and maintenance of, Confidential Information relating to customers. As a result
of the considerable time, effort and expense to safeguard its customer
relationships and related Confidential Information, you further acknowledge that
the non-interference obligations set forth herein are necessary and reasonable
for the Company to protect these strong proprietary interests against unfair
competition. Therefore, at all times during your employment by the Company, and
for a period of fifteen (15) months following termination of your employment for
any reason or no reason:
(a)    you, except as part of your duties as an employee of the Company, shall
not directly or indirectly (including as an owner, investor, lender, sole
proprietor, employee, independent contractor, leased employee, consultant or
otherwise), for your own benefit or on behalf of any other person or entity, for
the purpose of entering into a Restricted Transaction, solicit, call on, service
or enter into any agreement with any customer with whom the Company did any
business within the twelve (12) month period preceding the termination of your
employment with the Company, and with whom you had contact for the purpose of a
Restricted Transaction, for whom you had supervisory responsibility or about
whom you had access to and used Confidential Information;
(b)    you shall not, directly or indirectly, for your own benefit or on behalf
of any other person or entity, (i) solicit, induce or encourage any employee of
the Company with whom you had material contact or about whom you had access to
Confidential Information to leave such employee’s employment with the Company or
to cease such employee’s relationship with the Company; or (ii) hire or attempt
to hire any employee of the Company with whom you had material contact or about
whom you had access to Confidential Information (notwithstanding the foregoing,
the hiring of any employee who responds to a general advertisement for
employment which is not targeted at Company employees or the hiring of your
personal assistant shall not be treated as a violation of this Section 8.2).
(c)    encourage (or assist another in encouraging) any supplier, business
partner, or vendor of the Company with whom you had any contact on behalf of the
Company within the last twenty-four months of your employment with the Company
or about whom you had access to Confidential Information to terminate or
diminish its relationship with the Company.
For purposes of this Section 8.2, “Restricted Transaction” means the marketing,
selling and/or providing of products or services of the type marketed, sold,
actively developed or provided by the Company during the twelve (12) month
period prior to the termination of Employee’s employment, including: (a)
software services for the automobile claims processing industry; and (b)
automated insurance claims management, solutions or services.

 
 
 

7    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




8.3    Enforcement. You acknowledge and agree that the Company has advised you
to seek independent legal counsel with respect to your rights and obligations
under this Agreement, and has agreed to pay for your reasonable attorneys’ fees
and costs associated with same up to limit set forth in Section 11.4. You agree
and acknowledge that the restrictions contained in Sections 7 and 8 do not
preclude you from earning a livelihood, nor do they unreasonably impose
limitations on your ability to earn a living. You further acknowledge (i) that
the business of the Company is and will be conducted throughout North America,
Europe and other jurisdictions where the Company conducts business during the
Employment Period, (ii) notwithstanding the state of organization or principal
office of Employer or any Subsidiary, or any of their respective executives or
employees (including you), it is expected that Employer will have business
activities and have valuable business relationships within its industry
throughout North America, Europe and other jurisdictions where the Company and
its Subsidiaries conduct business during the Employment Period in furtherance of
Employer’s business and its relationships; and (iii) that in your capacity as a
senior officer, you have direct or indirect responsibility and management
oversight for each such geographic region on behalf of the Company. You agree
and acknowledge that the potential harm to the Employer of the non-enforcement
of Sections 7 and 8 outweighs any potential harm to you of its enforcement by
injunction or otherwise. You acknowledge that you have carefully read this
Agreement and have given careful consideration to the restraints imposed on you
by this Agreement, and you are in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
Employer now existing or to be developed in the future. You expressly
acknowledge and agree that each and every restraint imposed by this agreement is
reasonable with respect to subject matter, time period and geographical area. In
the event you breach any provision hereof, the Company shall be entitled to
entry of an injunction prohibiting the same, in addition to any other remedy or
relief that may be available to the Company at law or in equity. If you breach
any provision herein, the time periods relating to the restrictions in Sections
7 and 8 above shall be extended for a period of time equal to that period of
time during which you are determined to be in breach. If litigation is initiated
with respect to this Agreement, the prevailing party shall be entitled to
recover any reasonable attorneys’ fees and costs incurred in such litigation,
including any such costs and fees upon appeal.
9.    Definitions.
9.1    “Cause” means (i) the conviction or plea of guilty or no contest for or
indictment on a felony or a crime involving moral turpitude or the commission of
any other act or omission involving misappropriation, embezzlement or fraud,
which involves a material matter with respect to the Company or any Subsidiary
or any of their customers or suppliers; (ii) substantial and repeated failure to
perform duties of the office you hold as reasonably directed by the Manager
after notice from the Manager and a reasonable opportunity to respond to such
notice; (iii) gross negligence or willful misconduct with respect to the Company
or any Subsidiary that is or could reasonably be expected to be harmful to the
Company or any Subsidiary in any material respect after notice from the Manager
and a reasonable opportunity to respond to such notice; (iv) conduct tending to
bring the Company or any Subsidiary into substantial public disgrace or
disrepute after notice from the Manager and a reasonable opportunity to respond
to such notice, and (v) any breach by you of your obligations under this
Agreement.
9.2    “Change in Control” means the occurrence, in a single transaction or
series of transactions, of any of the following events: (i) any Person becomes
the direct or indirect beneficial owner (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities representing a
majority of the total voting power of the Company’s then-outstanding voting
securities, (ii) the consummation of a plan of complete liquidation of the
Company or the consummation of the sale or disposition by the Company of all or
substantially all of its assets, (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than 50 percent of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation whose sole purpose is to change the state of the Company’s

 
 
 

8    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to the transaction or (iv) a change in the composition of the
Board occurring within a two-year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” are
directors who were members of the Board on the Effective Date or who were
nominated or elected as directors subsequent to the Effective Date by at least a
majority of the directors who were Incumbent Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Incumbent Directors at
the time of such nomination or election, provided however, that no director
whose election was the result of an actual or threatened election contest shall
be an Incumbent Director.
9.3    “Disability” means your disability caused by any physical or mental
injury, illness or incapacity as a result of which you are or will be unable to
effectively perform the essential functions of your duties, even with a
reasonable accommodation that does not impose an undue hardship on the Company,
for a continuous period of more than 90 days or for 120 days (whether or not
continuous) within a 180 day period, as determined by the Board in good faith.
9.4    “Good Reason” means (i) a material reduction (more than five (5) percent)
in your Annual Base Salary, from your Annual Base Salary as in effect
immediately prior to a Change in Control (ii) a material diminution in your
duties or responsibilities inconsistent with your position as in effect
immediately prior to a Change in Control (iii) a change in your principal office
to a location more than twenty-give (25) miles from the location of your
principal office as of immediately prior to a Change in Control provided such
location is also more than 50 miles from your principal residence as of the date
of relocation, or (iv) the failure of Employer to obtain the assumption (by
operation of law, the continuation of the corporate existence of the Company,
Solera, Inc. or otherwise) of this Agreement or substitution of a substantially
similar agreement by any successors in a Change of Control, in each case
occurring in connection with or within twenty-four months after a Change in
Control and without your prior written consent; provided that you must deliver
written notice of your resignation to the Company within 30 days of your actual
knowledge of any such event, the Company must be provided at least 30 days
during which it may remedy the condition and you must terminate your employment
within six months of the initial occurrence of Good Reason in order for such
resignation to be with Good Reason for any purpose hereunder.
9.5    “Person” means an individual, a partnership, a limited liability company,
a corporation, an association, a joint stock company, a trust, a joint venture,
an unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
9.6    “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company, including Solera, Inc.

 
 
 

9    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




10.    Compensation Recovery (Clawback). Any amounts of compensation paid or
awarded to you under this Agreement shall be subject to compensation recovery
(clawback) to the extent required by applicable law or regulations in the event
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirements under the
securities laws and the amounts received based on erroneous data were in excess
of what would have been received by you had such noncompliance not occurred.
11.    Miscellaneous.
11.1    Arbitration; Court Action; Attorneys’ Fees. The parties agree that any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be submitted to the American Arbitration Association (“AAA”) and
that three (3) neutral arbitrators will be selected in a manner consistent with
the AAA Employment Arbitration Rules and Mediation Procedures. The arbitration
proceedings will allow for discovery according to the rules set forth in the
Employment Arbitration Rules and Mediation Procedures (the “Rules”). All
arbitration proceedings shall be conducted in Dallas County, Texas. The parties
are entitled to representation by an attorney or other representative of their
choosing. The Company shall bear the costs of the arbitration filing and hearing
fees and the cost of the arbitrator.
Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between you and the Company relating to this
Agreement (other than Sections 7 and 8 hereof), the employment relationship
between you and the Company and any disputes upon termination of employment,
other than claims for workers’ compensation, unemployment insurance benefits,
breach of any employee innovations and proprietary rights agreements (including
Sections 7 and 8 of this Agreement) between you and the Company or rights to
indemnification by the Company. Accordingly, except as provided for by the Rules
or as provided in the prior sentence, neither you nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. Either party may exercise the right to arbitrate by providing the
other party with written notice of any and all claims forming the basis of such
right in sufficient detail to inform the other party of the substance of such
claims. Notwithstanding the foregoing, in the event you breach or threaten to
breach any provision in Sections 7 or 8 hereof, the Company shall be entitled to
entry of an injunction prohibiting same, in addition to any other remedy or
relief that may be available to Company at law or in equity. In the event of a
breach or threatened breach of any such covenant, you agree that, in addition to
any other remedies available at law or equity, the Company may file litigation
against you seeking specific performance and temporary and/or preliminary
injunctive relief, enjoining or restraining such breach, and Employee consents
to the issuance of such injunctive relief without bond. You also agree that if
Company initiates litigation seeking to enforce this confirm an arbitration
award, Company shall be entitled to recover from you reasonable attorney’s fees
and costs incurred in such litigation, including all reasonable and necessary
attorneys fees and costs arising from a successful appeal.
Notwithstanding anything set forth herein, the parties’ arbitration agreement
set forth in this Section 11.1 shall expire immediately following a Change in
Control. Following the arbitration expiration date, the parties agree that any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be submitted for resolution only to the courts located within
Dallas County, Texas. Any court action relating to the interpretation of
enforcement of this Agreement shall be subject to Section 11.13 of this
Agreement.
In the event of any claim, demand or suit arising out of or with respect to this
Agreement, the prevailing party with respect to at least one material claim
shall be entitled to reasonable and necessary costs and attorneys’ fees,
including any reasonable and necessary costs and fees arising from a successful

 
 
 

10    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




appeal.
11.2    Code Section 409A; Six Month Holdback. To the extent (i) any payments to
which you become entitled under this agreement, or any agreement or plan
referenced herein, in connection with your separation of service from the
Company constitute deferred compensation subject to Section 409A of the Code and
(ii) you are deemed by the Company at the time of such separation of service to
be a “specified” employee under Section 409A of the Code, as determined by
Employer, by which determination you agree that you are bound, then such payment
shall not be made or commence until the earliest of (i) the expiration of the
six (6)-month period measured from the date of your “separation from service”
(as such term is defined below; (ii) the date you become “disabled” (as defined
in Section 409A of the Code); or (iii) the date of your death following such
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you, including
(without limitation) the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
you or your beneficiary in one lump sum. With respect to any determination that
the benefits provided for in this Agreement are subject to Section 409A, then
each payment is a separate payment and, to the extent any payment under this
Agreement may be classified as a “short-term deferral” within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. For purposes of this Agreement, Separation or termination of your
employment with, or resignation from, the Company or any Subsidiary shall mean
“separation from service” within the meaning of Section 409A of the Code and
Section 1.409A-1(h) of the regulations promulgated under the Code or any
successor regulations. In any event, Employer makes no representations or
warranty and shall have no liability to you or any other person if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.
11.3    Insurance. Employer, at its discretion, may apply for and procure in its
own name and for its own benefit life and/or disability insurance on you in any
amount or amounts considered available. You agree to cooperate in any reasonable
medical or other examination, supply any information, and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.
11.4    Severability. In the event that any part or provision of this Agreement
shall be held to be invalid or unenforceable by any arbitrator or court of
competent jurisdiction, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable part
or provision had not been included therein. Further, in the event that any part
or provision hereof shall be declared by a court of competent jurisdiction to
exceed the maximum time period, scope or activity restriction that such court
deems reasonable and enforceable, then the parties expressly authorize the court
to modify such part or provision so that it may be enforced to the maximum
extent permitted by law.
11.5    No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.
11.6    Assignment. This Agreement and all rights hereunder are personal to you
and may not be transferred or assigned by you at any time. Employer may assign
its rights, together with its obligations hereunder, to any parent, subsidiary
or successor, or in connection with any sale, transfer or other disposition of
all or substantially all of its business and assets provided, however, that any
such assignee assumes Employer’s

 
 
 

11    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




obligations hereunder.
11.7    Withholding. All sums payable to you hereunder shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.
11.8    Entire Agreement. Except as set forth in Section 1, this Agreement (and
Exhibit A hereto) constitutes the entire and only agreement and understanding
between the parties relating to your employment with Employer. This Agreement
supersedes and cancels any and all previous contracts, arrangements or
understandings with respect to your employment to the extent, and only to the
extent, set forth in Section 1 hereof.
11.9    Amendment. The parties understand and agree that this Agreement may not
be amended, modified or waived, in whole or in part, except in a writing
executed by you and the Manager.
11.10    Notices. All notices, if any, and all other communications, if any,
required or permitted under this Agreement shall be in writing and hand
delivered, sent via facsimile, sent by registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications shall be effective upon receipt if hand delivered or
sent via facsimile, five (5) days after mailing if sent by mail, and one (l) day
after dispatch if sent by express courier, to the following addresses, or such
other addresses as any party shall notify the other parties:
If to the Company:    Solera Holdings, Inc.
            7 Village Circle, Suite 100
            Westlake, Texas 76262
        Telecopier:    858-430-3578
        Attention:    Chief Executive Officer
If to you:
Contact information on file

11.11    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.
11.12    Governing Law; Venue. This Agreement and the rights and obligations of
the parties hereto shall be construed in accordance with the laws of the State
of Texas, without giving effect to the principles of conflict of laws. The
parties hereto hereby irrevocably submit to the exclusive jurisdiction of the
state courts located within Dallas County, Texas (or, if applicable, the county
in Texas in which Executive resides) in respect of the interpretation and
enforcement of the provisions of this Agreement and the matters contemplated
hereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement or any matter contemplated hereby may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such
courts. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute.

 
 
 

12    
CHICAGO/#2358909.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
date first above written.
Solera Holdings, Inc.
By: /s/ Anthony Aquila
Print Name: Anthony Aquila    


Title: Chairman and CEO    


 
Renato Giger
/s/ Renato Giger  





EXHIBIT A
GENERAL RELEASE AGREEMENT
1.
In consideration of the severance benefits (the “Severance”) offered to me by
Solera Holdings, including all direct and indirect subsidiaries and affiliated
entities (collectively, “Employer”) pursuant to my Executive Employment
Agreement with Employer effective as of September 4, 2012 (the “Agreement”) and
in connection with the termination of my employment, I agree to the following
general release (the “Release”).

2.
On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the National Labor Relations Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); the
Workers Adjustment and Retraining Notification Act; the Texas Fair Employment
and Housing Act (if applicable); the provisions of the Texas Labor Code (if
applicable); the Equal Pay Act of 1963; and any similar law of any other state
or governmental entity. [Other statutes to be added by Employer based on changes
in law, situation, or state of residence.] The parties agree to apply Texas law
in interpreting the Release.

3.
This Release does not extend to, and has no effect upon, any benefits that have
accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.

4.
In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or right to: (a) provide truthful testimony if
under subpoena to do so, (b) file a claim with any state or federal agency or to
participate or cooperate in such a matter, and/or (c) challenge the validity of
this Release. Furthermore, notwithstanding any provisions and covenants herein,
the Release shall not waive (a) any rights to indemnification I may have as an
officer or director of Employer or otherwise in connection with my employment
with Employer, under Employer’s bylaws or other governing instruments or any
agreement addressing such subject matter between Employer and me or under any
merger or acquisition agreement addressing such subject matter, including such
rights as set forth in Section 6.6 of the Agreement, which rights remain in
effect, (b) any obligations owed to me pursuant to the Agreement, (c) my rights
of insurance under any liability policy covering Employer’s officers or
directors, or (d) any accrued but unpaid wages; any reimbursement for business
expenses pursuant to Employer’s policies for such reimbursements, any
outstanding claims for benefits or payments under any benefit plans of Employer
or subsidiaries, any accrued but unused vacation, any ongoing agreements
evidencing outstanding equity awards granted to me, any obligations owed to me
pursuant to the terms of outstanding written agreements between myself and
Employer and any claims I may not release as a matter of law, including
indemnification claims under applicable law. To the fullest extent permitted by
law, any dispute regarding the scope of this general release shall be resolved
through binding arbitration pursuant to Section 9 below and the arbitration
provision set forth in the Agreement.

5.
I understand and agree that Employer will not provide me with the Severance
Payments set forth in the Agreement unless I execute the Release. I also
understand that I have received or will receive, regardless of the execution of
the Release, all wages owed to me together with any accrued but unused vacation
pay, less applicable withholdings and deductions, earned through my termination
date.

6.
As part of my existing and continuing obligations to Employer, I have returned
to Employer all documents (and all copies thereof) and other property belonging
to Employer that I have had in my possession at any time, including but not
limited to files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Employer (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Employer, or with a predecessor or
successor of Employer, pursuant to the terms of such agreement(s).

7.
I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.

8.
I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either the Company or me.

9.
Any controversy or any claim arising out of or relating to the interpretation,
enforceability or breach of the Release shall be settled by arbitration in
accordance with Section 11.1 of the Agreement. If for any reason the arbitration
procedure set forth in Section 11.1 of the Agreement is unavailable, I agree to
arbitration under the employment arbitration rules of the American Arbitration
Association or any successor hereto. The parties further agree that the
arbitrator shall not be empowered to add to, subtract from, or modify, alter or
amend the terms of the Release. Any applicable arbitration rules or policies
shall be interpreted in a manner so as to ensure their enforceability under
applicable state or federal law.

10.
I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, no one coerced me into executing the Release, and I
am receiving consideration by signing the Release that is in excess of what I
would have received without signing the Release and which consideration is
sufficient. I understand that the offer of the Severance and the Release shall
expire on the twenty-second (22nd) calendar day after my employment termination
date if I have not accepted it by that time. I further understand that
Employer’s obligations under the Release shall not become effective or
enforceable until the eighth (8th) calendar day after the date I sign the
Release provided that I have timely delivered it to Employer (the “Release
Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to Employer I understand that I may revoke
my acceptance of the Release.

11.
In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release and the Agreement contain our entire understanding
regarding eligibility for and the payment of severance benefits and supersede
any or all prior representations and agreements regarding the subject matter.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.




12.
Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.



EXECUTIVE’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.


Date delivered to employee ___________, ______.
Executed this ___________ day of ___________, ______.


                    
Signature
                    
Name (Please Print)



 
 
 

13    
CHICAGO/#2358909.3